Citation Nr: 0124583	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-05 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for chronic residuals of 
frostbite to the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from December 1962 to 
December 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Salt Lake City Regional 
Office (RO), which denied service connection for residuals of 
frostbite to the veteran's hands and feet.


FINDING OF FACT

The evidence does not show a current chronic disability 
related to alleged in-service frostbite to the veteran's 
upper and lower extremities.


CONCLUSION OF LAW

Chronic disability from frostbite to the veteran's upper and 
lower extremities was not incurred or aggravated during 
active naval service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The December 1962 service entrance medical examination 
indicates that the veteran's upper and lower extremities were 
normal.  His November 1964 separation medical examination 
indicates that he had numerous tatoos and a small varicocele; 
his hands, upper and lower extremities were found to be 
normal on clinical evaluation at that time.  Service medical 
records contain no information relative to frostbite of the 
hands or feet.

The claims file contains an October 1964 document prepared by 
direction of the commanding officer of the U.S.S. Renshaw 
(DD-499) indicating that the veteran commenced sea service on 
that ship from December 30, 1962 until November 25, 1964.  

In June 1999, the veteran filed a claim of service connection 
for residuals of frostbite to the hands and feet.  He stated 
that he was stationed aboard the U.S.S. Renshaw during his 
entire Navy career and that in the winter of 1963 or 1964, 
the ship was stationed in the Sea of Japan.  He indicated 
that he stood watch on several nights and sustained frostbite 
to his hands and "possibly" to his feet.  He stated that 
there was no physician on board and that he received no 
treatment for frostbite.  

In July 1999, the RO sent the veteran a letter asking for 
copies of service medical records or alternatives such as 
photographs, letters written during service, insurance 
examinations, and the like in order to establish frostbite 
during service.  He was also asked to supply dates and places 
of post-service treatment for frostbite.  

In August 1999, he submitted a written statement indicating 
that he did not receive treatment for frostbite during 
service because there was no physician on board his ship.  He 
also stated that he had not received treatment for frostbite 
since service.  He stated that in the winter of 1963-64, the 
U.S.S. Renshaw sailed in the Sea of Japan and in the western 
Pacific Ocean, bordering Japan.  He also enclosed copies of 
photographs, entitled "Ports of Call," revealing Japanese 
scenery and sailors and civilians wearing coats.

He enclosed a series of photographs, purportedly taken aboard 
the U.S.S. Renshaw, entitled "Westpac Cruise 1963-1964."  
Next to several of the photographs, he included handwritten 
comments, one of which indicated that he had stood watch on 
the flying bridge.  Next to a photograph of a sailor with 
binoculars he wrote, "cold weather watch" as the man was 
wearing a hat and coat.  Next to a group picture of sailors 
in uniform is the annotation, "winter dress blues."  He 
circled several other photographs of sailors and civilians in 
winter coats.  

Service connection for residuals of frostbite was denied 
originally by the RO by December 1999 rating decision.  

A brief, December 1999 note of record from a physician 
reflects that the veteran "continues to have symptoms of 
cold sensitivity with numbness, tingling, and pain when 
exposed to the cold."  The physician also indicated that the 
veteran experienced frostbite while in the Navy in 1963-64.  

In February 2000, the RO sent the veteran a letter informing 
him that the doctor's note he submitted was insufficient to 
establish service connection because it was based on 
unsubstantiated information provided by him.  The RO asked 
the veteran to supply "buddy" statements attesting to the 
history of his frostbite covering the entire period of his 
naval service through to the present day.  The RO explained 
that the statements should describe "commonly observable 
symptoms."  The claims file contains no response from the 
veteran.  

By March 2000 rating decision, the RO again denied service 
connection for residuals of frostbite to his hands and feet.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set out in 38 U.S.C.A. § 5107 (West 
Supp. 2001).  Under that provision, a veteran is entitled to 
the "benefit of doubt" when there is an approximate balance 
of positive and negative evidence.  See also 38 C.F.R. 
§ 3.102 (2001).  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App.49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

38 U.S.C.A. § 5103 (West Supp. 2001) mandates that the 
Secretary has a duty to provide notice to the claimant as to 
the information and evidence necessary to substantiate the 
claim.  Further, the Secretary has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  However, under § 5103A(a)(2), the 
Secretary is not required to provide assistance to the 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

Finally, under 38 U.S.C. § 5103A(d), the Secretary is 
required to provide a medical examination or obtain a medical 
opinion if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See also 66 Fed. Reg. 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

Analysis

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The record contains service 
medical records, the RO informed him of the type of evidence 
necessary to substantiate his claim, and it prepared a 
comprehensive statement of the case and supplemental 
statements of the case by which he was advised of all 
applicable law and regulations.  Further, as will be 
discussed below, no medical examination or opinion is 
necessary under the circumstances.  Accordingly, the Board 
finds that VA has fully satisfied its duty to the appellant 
under VCAA.  As the RO fulfilled the duty to assist, and 
because the change in law has no material effect on 
adjudication of his claim, the Board can consider the merits 
of this appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service medical records do not mention any symptom or 
manifestation of frostbite of the hands or feet, or any other 
injury associated with exposure to low temperatures.  The 
veteran did supply copies of photographs depicting sailors 
and civilians in apparent winter attire; however, they do not 
remotely depict the veteran or any other person being treated 
for or suffering from in-service frostbite.  

The RO asked the veteran to supply evidence in the form of 
"buddy" statements, letters, or other evidence indicative 
of his frostbite and related symptomatology during and after 
service.  He did not supply any such information.  
Furthermore, the veteran stated that he did not seek 
treatment for frostbite or residuals thereof after service.  
(In this regard, the Board notes that the veteran was 
discharged from service in December 1964.)

The only evidence purporting to show a current disability is 
the December 1999 physician's note describing the veteran's 
symptoms of numbness, tingling, and pain when exposed to the 
cold.  That note indicated that the veteran experienced 
frostbite while in the Navy in 1963-64.  Despite coming to 
light some 35 years after the veteran's separation from 
service, it seems to suggest a link between his alleged 
frostbite in service and certain recent symptoms of cold 
sensitivity; yet, it is clear that the suggested link to in-
service frostbite is not probative as it relies largely (if 
not entirely) on a version of his medical history provided by 
the veteran himself, independent of any review by the 
physician of the actual service clinical history.  The Board 
notes as well that, based on his own August 1999 statement, 
his visit to the physician in December 1999 appears to be the 
veteran's first medical visit for alleged frostbite following 
service.

In order for service connection to be granted, the veteran 
must suffer from current disability.  38 C.F.R. § 3.303, 
Hickson, supra.  The only evidence of current disability is 
the veteran's subjective complaints of cold sensitivity 
symptoms, first reported to a health professional more than 
three decades after his service separation.  Furthermore, for 
service connection to be granted there must be a link between 
the veteran's current disability and service.  See 38 C.F.R. 
§§ 3.303, 3.306, 3.310(a).  The probative evidence of record 
does not include such a link.  Service medical records do not 
mention any frostbite or symptoms associated with cold 
weather exposure and the photographic evidence supplied by 
the veteran does nothing more than reveal certain duty 
scenes, scenic vistas and people in winter attire.  Current 
complaints of numbness, tingling, and pain on cold exposure 
are merely subjective, and the scanty medical evidence of 
record does not provide a link between the veteran's 
subjective complaints and his service period.  Although the 
physician in late 1999 mentioned that the veteran had 
experienced frostbite while in service, this reference is 
obviously based solely on the veteran's own recitation of his 
medical history, and an opinion based on an inaccurate 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  

Under VCAA and associated regulations, VA must seek a medical 
examination and/or opinion in order to assist the veteran in 
establishing his claim.  38 U.S.C.A. § 5103A(d); 66 Fed. Fed. 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  However, VA is not required to 
supply such an examination and opinion in all circumstances.  
Id.  That is, the Secretary is not required to provide 
assistance to the claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  In this case, there is 
only evidence of a current symptoms and no credible evidence 
of frostbite injury in service.  As such, a medical 
examination and opinion would not assist in establishing a 
link between any present disability and the veteran's 
service.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  

In sum, service connection for residuals of frostbite must be 
denied in this case.  There is little evidence of current 
disability and no objective clinical evidence of frostbite 
during service.  The Board notes again that the veteran did 
not seek treatment for frostbite until more than three 
decades had elapsed after his service separation.  A veteran 
is entitled to the benefit of the doubt when the evidence is 
in relative equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.  However, in the present case, the 
preponderance of the evidence weighs against the veteran.  
See Alemany, supra. 


ORDER

Service connection for chronic residuals of frostbite to the 
upper and lower extremities is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

